Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 have been examined.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (a) “reading user RFID data and comparing the user RFID data to stored RFID data”; (b) “obtaining data associated with at least one of: (i) a user fingerprint and comparing the user fingerprint data to stored fingerprint data; or (ii) a camera-generated user image and comparing the user image data to stored image data”; and 19Attorney Docket No. 6550-000339-US-DVA (c) “third instructions unlocking a cap from a container of the bottle, which is portable, if the first and second instructions authenticate the user”.
 The limitation of reading user RFID data and comparing the user RFID data to stored RFID data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “programmable software, stored in non-transient memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “programmable software” language, “reading” in the context of this claim encompasses the user manually reading user RFID data and perform the comparison. Similarly, the limitation of obtaining data associated with at least one of user fingerprint and camera-generated user image, and then preforming comparing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the 
mind but for the recitation of generic computer components. For example, but for the “programmable software” language, “obtaining” in the context of this claim encompasses the user physically obtain the fingerprint or image copy and then comparing. Similar analysis/interpretation is also applied to the language “unlocking a cap” and “remotely reporting medication activity”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – programmable software as well as the first, second and third instructions. The instructions in all steps is recited at a high-level of generality (i.e., as a generic processor or human being performing a generic computer or human being interaction of reading data, obtaining data, comparing data and unlocking cap) such that it amounts no more than mere instructions to apply the exception using a generic computer component or performing by human. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component or human interaction to perform all the reading data, obtaining data, comparing data and unlocking cap steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component or human interaction cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,6,10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alexander et al. (US 2019/0323756).
As per claim 1, Alexander discloses a medication bottle comprising: 
(a) an outer container wall (121; Fig. 1; Para. 75); 
(b) an inner container wall located internally to the outer container wall (126A and 126b; Fig. 1; Para. 75); 
(c) a cavity located within a center of the inner wall with an openly accessible end configured to receive medication (open chamber 126; Fig. 1); 
(d) a cap movably covering the cavity (lid L; Fig. 1; Para. 75); 
(e) an electrical circuit comprising multiple sensors (Para. 184,196-198,216), the circuit being configured to: (i) read user data from at least a first of the sensors and compare the user data to stored data; (ii) obtain data from a second of the sensors associated with at least one of: (aa) a user fingerprint and comparing the user fingerprint data to stored fingerprint data; or (bb) a camera-generated user image and comparing the user image data to stored image data; and (f) a lock operably unlocking the cap from the outer container wall, when the circuit authenticates the user (Para. 184,196-198,216; authenticate by, for example access code, fingerprint, etc.)
As per claim 3, Alexander shows the second sensor includes a fingerprint scanner (Para. 184,216).  
As per claim 6, Alexander shows the first sensor includes an RFID reader (Para. 196-198).
As per claim 10, Alexander shows a container content weight sensor connected to the circuit. (Para. 198).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-9,11,13,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2019/0323756), in view of Simpson et al. (US 10,180,018).
As per claim 8, Alexander shows an electromagnetic actuator and the lock being mounted to the cap, authentication of the user, causing the actuator to move the lock which allows the user to open the cap (Para. 214,215)
The invention of Alexander does not shows authentication of the user by a microprocessor attached to the cap causing the actuator to move the lock.  
In the analogous art, Simpson shows authentication of the user by a microprocessor attached to the cap causing the actuator to move the lock (Fig. 5A; col. 2, lines 24-52;Col. 5, lines 20-39).
Therefore, it would have been obvious at the time the invention was made to include the microprocessor as suggest by Simpson to the system of Alexander because it would provide data processing power by the microprocessor, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 9, Alexander shows drug located in the cavity; and the circuit operably reads and compares the data from the first sensor and the second sensor, and controls the lock (Para. 184,196-198,216).  
The invention of Alexander does not shows addictive or pain reducing tablet pills or capsules, the circuit includes a microprocessor using programmable software.
In the analogous art, Simpson shows addictive or pain reducing tablet pills or capsules (col. 1, lines 20-25), the circuit includes a microprocessor using programmable software (Fig. 5A; col. 2, lines 24-52;Col. 5, lines 20-39).
Therefore, it would have been obvious at the time the invention was made to include the microprocessor and the addictive or pain reducing tablet pills or capsules as suggest by Simpson to the system of Alexander because it would provide data processing power by the microprocessor, thereby increasing the effectiveness of the invention.  The addictive or pain reducing tablet pills or capsules would provide an alternative or different variety of drug to the system of Alexander. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claim(s) 11,12,13,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2019/0323756), in view of Chu (US 2014/0262918) or Mehrotra et al. (US 2016/0212389)
As per claim 11,12,16, they correspond to claims 1,3,8, they are therefore rejected for the similar reasons set forth.  In the analogous art, Chu and Mehrotra shows programmable software, stored in non-transient memory (Chu: Para 68; Mehrotra: Para 27). Therefore, it would have been obvious at the time the invention was made to include the programmable software, stored in non-transient memory as suggest by Chu and Mehrotra to the system of Alexander because it would provide data processing power and software, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 13 and 15, Mehrotra shows a user-viewing camera and software (Chu: Para 68; Para 27, abstract; camera image viewed by the user therefore user-viewing camera) and a sensor includes a camera viewing into the cavity (abstract). Therefore, it would have been obvious at the time the invention was made to include the user-viewing camera and software and camera viewing into the cavity as suggest by Mehrotra to the system of Alexander because it would provide content information to the system, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2019/0323756), in view of Mehrotra et al. (US 2016/0212389)
As per claim 4, the invention of Alexander meets the limitation of claim but does not explicitly mention a user-viewing camera and software and a third sensor includes a camera viewing into the cavity.
In the analogous art, Mehrotra shows a user-viewing camera and software (Chu: Para 68; Para 27, abstract; camera image viewed by the user therefore user-viewing camera) and a sensor includes a camera viewing into the cavity (abstract). Therefore, it would have been obvious at the time the invention was made to include the user-viewing camera and software and camera viewing into the cavity as suggest by Mehrotra to the system of Alexander because it would provide content information to the system, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claim(s) 19-20,21,23,24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2019/0323756), in view of Chu (US 2014/0262918) or Mehrotra et al. (US 2016/0212389), further in view of de la Huerga (US 2009/0294521).
As per claim 19-20,24, they correspond to claims 1,3,8, they are therefore rejected for the similar reasons set forth. 
 In the analogous art, Chu and Mehrotra shows programmable software, stored in non-transient memory (Chu: Para 68; Mehrotra: Para 27). Therefore, it would have been obvious at the time the invention was made to include the programmable software, stored in non-transient memory as suggest by Chu and Mehrotra to the system of Alexander because it would provide data processing power and software, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
de la Huerga shows remotely reporting medication activity including when drugs were taken and refilled (Para. 274,279,281,281,289,296,298,317,326,331,457,477). 
Therefore, it would have been obvious at the time the invention was made to include remotely reporting as suggest by de la Huerga to the system of Alexander because it would provide remote communication with a third party or a center system in order to track the history or consumption, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 21 and 23, Mehrotra shows a user-viewing camera and software (Chu: Para 68; Para 27, abstract; camera image viewed by the user therefore user-viewing camera) and a sensor includes a camera viewing into the cavity (abstract). Therefore, it would have been obvious at the time the invention was made to include the user-viewing camera and software and camera viewing into the cavity as suggest by Mehrotra to the system of Alexander because it would provide content information to the system, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 25, Alexander shows the first sensor includes an RFID reader (Para. 196-198).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2019/0323756), in view of Afsarifard et al. (US 20170095405) or Lim et al. (US 2015/0272825).
As per claim 5, the invention of Alexander meets the limitation of claim but does not explicitly mention a user voice recognition microphone.  
In the analogous art, Afsarifard or Lim shows a user voice recognition microphone and software. 
Therefore, it would have been obvious at the time the invention was made to include the user voice recognition microphone as suggest by Afsarifard or Lim to the system of Alexander because it would provide alternative sensing element or authentication element, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2019/0323756), in view of Chu (US 2014/0262918) or Mehrotra et al. (US 2016/0212389), further in view of Afsarifard et al. (US 20170095405) or Lim et al. (US 2015/0272825).
As per claim 14, the combined invention of Alexander meets the limitation of claim but does not explicitly mention a user voice recognition microphone.  
In the analogous art, Afsarifard or Lim shows a user voice recognition microphone and software. 
Therefore, it would have been obvious at the time the invention was made to include the user voice recognition microphone as suggest by Afsarifard or Lim to the system of Alexander because it would provide alternative sensing element or authentication element, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claim(s) 19-20,21,23,24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2019/0323756), in view of Chu (US 2014/0262918) or Mehrotra et al. (US 2016/0212389), further in view of de la Huerga (US 2009/0294521) and Afsarifard et al. (US 20170095405) or Lim et al. (US 2015/0272825).
As per claim 14, the combined invention of Alexander meets the limitation of claim but does not explicitly mention a user voice recognition microphone.  
In the analogous art, Afsarifard or Lim shows a user voice recognition microphone and software. 
Therefore, it would have been obvious at the time the invention was made to include the user voice recognition microphone as suggest by Afsarifard or Lim to the system of Alexander because it would provide alternative sensing element or authentication element, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689